Case: 17-40072       Document: 00514612847         Page: 1     Date Filed: 08/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 17-40072                                 FILED
                                   Summary Calendar                         August 23, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT L. HEDRICK,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-715-1


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       A jury found Robert L. Hedrick, federal prisoner # 94886-279, guilty of
one count of attempted sexual exploitation of children, one count of transfer of
obscene material to a minor, two counts of distribution of child pornography,
and one count of possession of child pornography; he was sentenced to 360
months in prison and a life-term of supervised release. After we affirmed
Hedrick’s conviction and sentence, he filed in the district court a motion for


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-40072    Document: 00514612847     Page: 2   Date Filed: 08/23/2018


                                 No. 17-40072

new trial based on new evidence. The district court denied the motion and
denied Hedrick’s motion to proceed in forma pauperis on appeal (IFP), certify-
ing that the appeal had not been brought in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Hedrick has moved this court for authoriza-
tion to proceed in forma pauperis (IFP) on appeal from the denial of his new
trial motion and has filed numerous motions.
      The district “court may vacate any judgment and grant a new trial if the
interest of justice so requires.” Fed. R. Crim. P. 33(a). We review the denial of
a motion for a new trial for an abuse of discretion. United States v. Piazza, 647
F.3d 559, 564–65 & n.3 (5th Cir. 2011).
      As we have noted before, “Hedrick has a history of filing pleadings in the
district court and this court raising fantastic claims centering on a wide-rang-
ing conspiracy involving a drug cartel, federal prosecutors, law enforcement,
and a federal judge arising out of an effort to frame him on child pornography
charges and murder him so that the cartel could import contraband into the
country using Hedrick’s cargo facility.” United States v. Hedrick, 647 F. App’x
433, 433 (5th Cir. 2016). The arguments raised in his new trial motion largely
reiterate his previous arguments, though his conspiracy allegations now in-
clude this court and some of its employees. Hedrick, however, failed to present
any new, material evidence that if introduced at trial would have probably re-
sulted in his acquittal of the child pornography charges. See Piazza, 647 F.3d
at 565. The district court did not abuse its discretion by denying the new trial
motion. Id. at 565–66.
      Because Hedrick has not shown the appeal involves legal points arguable
on their merits, see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983), his
motion to proceed IFP on appeal is DENIED, Fed. R. App. P. 24(a), and his




                                       2
    Case: 17-40072     Document: 00514612847      Page: 3   Date Filed: 08/23/2018


                                  No. 17-40072

appeal is DISMISSED as frivolous, see Baugh, 117 F.3d at 202 & n.24; 5th Cir.
R. 42.2. All of Hedrick’s other outstanding motions are DENIED.
      We previously warned Hedrick that, given his filing history, any future
frivolous, repetitive, or otherwise abusive filings may invite the imposition of
sanctions. See Hedrick, 647 F. App’x at 433–34. Because Hedrick has not
heeded our warning and continues to submit repetitive and frivolous filings,
he is hereby ORDERED to pay $100 as a sanction to the Clerk of this Court.
See Coghlan v. Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988); see also United
States v. Judd, 67 F. App’x 248 (5th Cir. 2003). It is further ORDERED that
Hedrick be barred from filing in this court or in any court subject to this court’s
jurisdiction any pleadings that challenge his underlying conviction and sen-
tence until the sanction is paid in full. Hedrick is CAUTIONED that any fu-
ture frivolous or repetitive filings in this court or any court subject to this
court’s jurisdiction will subject him to additional and progressively more severe
sanctions.




                                        3